Citation Nr: 1440853	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), for accrued benefits purposes.

3.  Entitlement to service connection for hepatitis C, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes.  

4.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes.  

5.  Entitlement to service connection for cirrhosis of the liver, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes.  

6.  Entitlement to service connection for heroin addiction, to include as due to exposure to herbicides or secondary to a psychiatric disability, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from February 1967 to December 1969.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant testified at a personal hearing before the undersigned Veterans Law Judge at the RO in January 2014.  A transcript of the hearing is of record.  
REMAND

The appellant contends that service connection for the cause of the Veteran's death should be granted asserting that the Veteran's liver cancer, hepatitis C, heroin addiction, and fatal cirrhosis of the liver were caused by chronic alcohol and drug abuse that she believes were associated with a psychiatric disability (PTSD) or exposure to herbicides.  Specifically, she stated that the Veteran reported that he began using heroin in service to deal with his fear; that he experienced psychiatric symptoms shortly after discharge from service and initially sought treatment in the 1980s, and that his mother had stated that he was never the same after he returned from Vietnam.  

The Veteran served in the Republic of Vietnam during the Vietnam era.  Therefore, exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The following diseases are associated with herbicide exposure for purposes of the presumption:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e) (2013).  

The statute preventing the payment of compensation for disability that is the result of the abuse of alcohol or drugs has been found to not preclude compensation for an alcohol or drug abuse disability that is secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  The United States Court of Appeals for the Federal Circuit cautioned that Veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability is secondary to or caused by their primary service-connected disorder.  Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001); 38 U.S.C.A. § 1110 (West 2002).  

The Veteran died before an examination could be conducted on his claim for service connection for PTSD.  Based on that fact, and the appellant's contentions, the Board finds that a medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's file to an appropriate specialist to ascertain whether the Veteran had a psychiatric disability, to include PTSD, due to his military service, and for an opinion as to the etiology of any cirrhosis of the liver, hepatitis C, liver cancer, and heroin addiction.  The clinician must review the entire claims file, including the service medical records, lay statements, hearing testimony, and lay reports of symptoms.  After a thorough review of the records, the clinician should opine whether there is any clinical evidence in the file to show that a psychiatric disability was present in service such that it could have been diagnosed as a disability during service, or it is at least as likely as not (50 percent probability or greater) that the Veteran had a psychiatric disability at the time of his death that may be attributed to service, including exposure to herbicides.  The clinician should also provide an opinion as to the etiology of any fatal cirrhosis of the liver, hepatitis C, liver cancer, and heroin addiction, specifically to include whether it is at least as likely as not (50 percent or greater probability) that each disability is related to service, including exposure to herbicides, or to any psychiatric disability.  

2.  Then readjudicate the claim.  If the decision remains adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

